Citation Nr: 0831479	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  03-08 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from July 1986 to July 1989 
and from January 1990 to May 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an RO decision in October 2002 that denied a 
claim for nonservice-connected pension, and an August 2003 RO 
decision that denied of service connection for PTSD.  

In an August 1999 decision, the Board had earlier denied the 
veteran's claim of service connection for PTSD.  That 
decision was not appealed and became final.  

In November 2002, the veteran applied to reopen his claim and 
offered testimony before the undersigned Veterans Law Judge 
at a hearing held at the RO in January 2006.  A transcript of 
these proceedings has been associated with the veteran's 
claims file.  

In February 2006, the Board reopened the claim of service 
connection and remanded the claim and the matter of 
nonservice-connected VA pension for further development and 
adjudication.  

In May 2008, the RO granted nonservice-connected VA pension 
benefits.  

The matter of service connection for PTSD is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.  


REMAND

In this case, the Board notes that the veteran submitted 
documents, after the previous Board remand, indicating that 
he was awarded disability benefits from the Social Security 
Administration in January 2008.  The veteran's claims file, 
however, does not contain records related to such.  This 
matter must therefore be remanded in order that these records 
may be obtained.  

Upon remand, the RO should contact the Social Security 
Administration and take all necessary attempts to obtain all 
records related to this award. 38 C.F.R. § 3.159.  See also 
38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in 
the custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests 
as are necessary to obtain relevant records; VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  

If the search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the veteran should be informed in 
writing.  

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claim in light of all the 
evidence of record.  If any determination 
remains adverse to the veteran, he should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



